DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein a rack ends before a capping process is engaged. First, because a rack is a physical component, it does not end. Further, between the rack ending and the capping process being engaged, it seems the claim is intending to compare a structural element with a temporal occurrence. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 9, 15, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akita et al. (2020/0009870) in view of Matsubara et al. (2012/0056932).

Regarding claims 1, 15, and 19 Akita teaches a printhead service station, a printhead cleaning device and an inkjet printer comprising: 
a printhead cleaner (fig. 5, item 40); 
a motor ([0071], [0057]) to move the printhead cleaner along a first direction during a printhead cleaning operation (fig. 5, direction [vx]); 
a spitroller (fig. 5, item 41) to catch waste printing liquid (fig. 5, item [L2]) during printhead cleaning (see figs. 5-8), 
wherein an axis of rotation of the spitroller is oriented substantially parallel to the first direction, and wherein rotation of the spitroller is driven by a motor (compare figs. 1, 2, 5, Note that both the axis and the first direction are along the media conveyance direction).
Akita does not teach wherein the same motor moves the printhead cleaner and rotates the spitroller. Matsubara teaches using a single motor to both move a printhead cleaning device and to rotate a component of the printhead cleaning device (Matsubara, [0007]). It would have been obvious to one of ordinary skill in the art at the time of invention to use a single motor to affect both linear and rotational movements of components of a printhead cleaning device, as disclosed by Matsubara, in the device disclosed by Akita because doing so would allow for the reduction of Akita’s two motors to a single motor, thereby saving cost and space.  

Regarding claim 16, see claim 1 rejection, Response to Arguments. 
	Regarding claim 2, Akita in view of Matsubara teaches the printhead service station according to claim 1, wherein the printhead cleaner and the spitroller are removably provided in the printhead service station (Akita, [0049]). 	Regarding claims 3, Akita in view of Matsubara teaches the printhead service station and cleaning device according to claims 1 and 10, respectively, further comprising a clutch member in order to ensure that the spitroller rotates in a single direction as the printhead cleaner is moved forwards and backwards along the first direction (Akita, [0057], Note that a clutch is necessarily present as the roller is driven to rotate against the resistance in the same direction as the movement of the roller across the head, and this rotation would not be possible without a clutch to prevent backward rotation). 	Regarding claim 4, Akita in view of Matsubara teaches printhead service station and printhead cleaning device according to claims 1 and 10, respectively, wherein a scraper is provided to scrape printing liquid off the spitroller as the spitroller rotates (Akita, fig. 15, item 43”, Note that while item 43” is used to compress the absorbent roller, at least some liquid on the roller is scraped off simply by contact). 	Regarding claim 9,  Akita in view of Matsubara teaches the printhead service station and cleaning device according to claims 1 and 10, respectively, further comprising multiple spitrollers (Akita, see fig. 1, items 40).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Akita in view of Matsubara as applied to claim 1 above, and further in view of Makita et al. (6,460,967).

Regarding claim 5, Akita in view of Matsubara teaches the printhead service station according to claim 1. Akita in view of Matsubara does not teach an engaging member provided on the printhead service station to removably engage with a transmission to drive rotation of the spitroller. Makita teaches this (Makita, see fig. 18, Note engaging member 50 engaging with the transmission 322 of the roller). It would have been obvious to one of ordinary skill in the art at the time of invention to use a rack and pinion arrangement, as disclosed by Makita, to power the rotation of the roller disclosed by Akita in view of Matsubara because doing so would amount to combining a known rotation-powering arrangement to a known member in need of rotation to yield a predictable result. 	Regarding claim 6, Akita in view of Matsubara and Makita teaches the printhead service station according to claim 5, wherein the engaging member comprises a toothed rack to engage with a gear of the transmission (Makita, see fig. 18). 	Regarding claim 7, Akita in view of Matsubara and Makita teaches the printhead service station according to claim 6, wherein the toothed rack is positioned in a service station housing such that motion of the spitroller is actuated along a portion of the motion of the printhead cleaner (Makita, see fig. 18, Note that the limitation is necessarily met). 	Regarding claims 8, Akita in view of Matsubara teaches the printhead service station and cleaning device according to claim 1, further comprising a printhead wiping module (fig. 5, item 44, Note that “wiping module” has not been claimed with any specificity so as to preclude the definition of treatment liquid container 44 as the claimed “wiping module”) Akita in view of Matsubara does not teach a printhead capping module. Makita teaches this (Makita, fig. 4, item 101). It would have been obvious to one of ordinary skill in the art at the time of invention to add a capping module of the type disclosed by Makita to the maintenance station disclosed by Akita in view of Matsubara because doing so would allow for the capping of the nozzles thereby keeping nozzles fresh and devoid of dried-out ink. 

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akita in view of Matsubara as applied to claim 1 above, and further in view of Frederickson et al. (8,926,062).

Regarding claim 10, Akita in view of Matsubara teaches all of the limitations of claim 1, wherein the transmission member transfers a rotation from a motor to move the printhead cleaning module as well as rotate the spitroller (Note that, upon combination, this limitation is met. See Response to Arguments and claim 1 rejection). Frederickson teaches wherein the spitroller is spaced apart from the printhead nozzles so as to catch waste printing liquid spit from the printhead nozzles (Frederickson, see fig. 3, Note spitroller 312 catching ink spit from head 210). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the movement mechanism disclosed by Akita in view of Matsumoto to the spitroller disclosed by Frederickson because doing so would amount to combining a prior art movement mechanism with a prior art cleaning device to obtain predictable results.

Regarding claim 11, see rejections of claims 3, 10. 

Regarding claim 12, see rejections of claims 4, 10, 11.

Regarding claim 14, see rejections of claims 9, 10.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akita in view of Matsubara as applied to claim 1 above, and further in view of Harmon et al. (5,115,250).

Regarding claims 17 and 18, Akita in view of Matsubara teaches the printhead service station according to claim 1. Akita in view of Matsubara does not teach a rack arranged to engage gearing of the spitroller and rotate the spitroller with movement of the printhead cleaner along the rack, wherein the rack is positioned to end before a capping process of the printhead cleaner is engaged. Harmon teaches a rack to engage gearing of a wiping roller and rotate with wiping roller with movement of a printhead cleaner along the rack (Harmon, see figs. 2, 4-6, Note rack 76 engaging gearing 72/74 of wiping roller 60 to rotate the wiping roller with movement of a printhead cleaner 40 along the rack 76). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the gear/rack arrangement disclosed by Harmon to the spitroller device disclosed by Akita in view of Matsubara because doing so would amount to combining a known transmission mechanism to a known spitroller moving device to obtain predictable results. In other words, because Akita in view of Matsubara does not go into specifics about the transmission of a motor drive from the motor to the rotation of the roller, it would have been obvious to turn to Harmon for a teaching of how such a movement transmission can be arranged. (Examiner understands that Harmon is directed to a wiping roller while Akita is directed to a porous spitroller. Nonetheless, Examiner maintains that it would have been obvious to one of skill in the art at the time of invention to apply the transmission arrangement of Harmon to any printhead cleaning station requiring both a linear movement and a rotational movement). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Akita in view of Matsubara as applied to claim 1 above, and further in view of Murcia et al. (6,520,619).

Regarding claim 20, Akita in view of Matsubara teaches the printhead service station according to claim 1. Akita in view of Matsubara does not teach wherein the printhead cleaner and spitroller are incorporated into a removable cartridge, the printhead service station comprising a receptacle to receive the removable cartridge and engage the cartridge with the motor. Murcia teaches a printhead cleaner on a removable cartridge, which is inserted into service station so as to engage with a motor via a rack/pinion arrangement (Murcia, see figs. 1, 2, Note that printhead cleaner cartridge 80 is inserted into receptacle 90 and engaged by motor 74 to clean the printhead 60). It would have been obvious to one of ordinary skill in the art at the time of invention to make the servicing station replaceable, as disclosed by Murcia, in the device disclosed by Akita in view of Matsubara because doing so would allow for the replacement of service station cartridges when wipers became worn or ink receptacles became filled with ink. Note that, upon combination, the replaceable servicing cartridge would include a spitroller. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akita in view of Matsubara and Frederickson as applied to claim 10 above, and further in view of Makita.

Regarding claim 13, see rejections of claims 8, 10. 
 
Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. Applicant argues Akita does not teach a spitroller, as claimed, and instead teaches a porous roller that receives ink that is not spit ink. However, simply calling a roller a spitroller does not change the structure of the device. That is, nothing in claim 1 itself distinguishes the claimed spit roller from the prior art roller disclosed by Akita. Indeed, without a claimed recitation to the effect that a roller is for receiving spit ink while not in contact with the nozzles instead of wiping ink from the nozzles while in contact with the nozzles, there is not patentable difference. Indeed, claim 10 has now been amended to specify that the roller receives spit ink, but the limitations of unamended claim 1 are still met by the prior art.
Further, Applicant argues that the prior art does not teach rotating the spitroller with the motor. Examiner disagrees. If Akita can be said to teach the claimed spitroller, Akita’s combination with Matsubara can be said to teach rotating and linearly moving Akita’s spitroller with a single motor, described by Matsubara. Applicant seeks to distinguish the prior art combination from the claimed invention because Matsubara teaches rotating a tube pump and linearly moving a cleaning station with a single motor instead of rotating and linearly moving a spitroller. As stated in the rejection of claim 1 above, Examiner maintains that using a single motor cause both rotational and linear movements among any number of components would have been obvious in any device in which both rotational and linear movements needed to be affected. 
The prior art rejection with respect to claims 1-9 is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853